 Case 1:19-cv-05745-EK-ST Document 8 Filed 02/27/20 Page 1 of 2 PageID #: 46

Sheehan & Associates, P.C.                      505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                    tel. 516.303.0552 fax 516.234.7800
                                                              February 27, 2020
District Judge Eric R. Komitee
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                                                       Re: 1:19-cv-05745-EK-ST
                                                                           Gensberg v. Aldi Inc.
Dear District Judge Komitee:

        This office, with co-counsel Michael Reese, Reese LLP, represents the plaintiff. In
accordance with your Honor's Individual Rules, plaintiff and defendant request an extension of
sixty (60) days for defendant to file an answer or respond to the complaint until Friday, May 1,
2020.

       The original date by which defendant is required to answer or respond is Monday, March
2, 2020. There have been no previous requests for an extension of this date. No previous request
was granted or denied. Defendant consents to and joins plaintiff in the present request.

        The reason for this request is because I was contacted today by a law firm who told me
they finalizing being retained. In light of defendant's counsel entering the case shortly, the parties
request this extension to consider how to proceed, such as a motion to dismiss or answer by
defendant, an amended complaint by plaintiff or a resolution of the issues based on good faith
discussions. The parties may also use this time to exchange information relevant to the issues. This
request is submitted at least 48 hours prior to the original compliance date. This request does not
affect any other scheduled dates. Thank you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
 Case 1:19-cv-05745-EK-ST Document 8 Filed 02/27/20 Page 2 of 2 PageID #: 47



                                     Certificate of Service

I certify that on February 27, 2020, I served and/or transmitted the foregoing by the method below
to the persons or entities indicated, at their last known address of record (blank where not
applicable).

                                   CM/ECF           First-Class        Email            Fax
                                                       Mail
 Defendant’s Counsel                  ☐                 ☐                ☐               ☐
 Plaintiff’s Counsel                  ☐                 ☐                ☐               ☐
 Courtesy Copy to Court               ☐                 ☐                ☐               ☐


                                                          /s/ Spencer Sheehan
